DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160169814 A1) (herein after Hashimoto) in view of Shimadzu Corp (DE 102012010406 A1) (herein after Shimadzu Corp).

As per claims 1 and 4-26, Hashimoto discloses an illumination unit (plasma light source 100; figure 1A; paragraph [0045)), comprising a first light source (CW laser generator 120; figure 1A; paragraph (0045)), the first light source positioned on a first axis (CW laser generator 110, as illustrated in figure 1A, positioned on a first axis that extends left to right as shown by the arrow on a horizontal axis; figure 1A; paragraph [0045)); a second light source on a second axis that intersects and is angularly offset with respect to the first axis (pulse laser generator 110 is on a second axis, rotated by 90 degrees, that faces and vertically intersects the first axis as shown by the arrow, as illustrated in figure 1A; paragraph (00451); and a reflector (elliptical mirror 160; figure 1A; paragraph [0045]), the reflector including an aperture through which the first axis extends and a reflective surface angled with respect to the first axis and second axis (elliptical mirror 160 includes a center aperture, best illustrated in figure 1A, in which the 
Hashimoto fails to disclose a housing assembly that defines an internal space; a first light source mounted to the housing assembly in the internal space; a second light source mounted to the housing assembly in the internal space; a reflector in the internal space of the housing assembly. However, Shimadzu discloses a housing assembly that defines an internal space (a box housing of device 10 that defines an internal space as shown in figure 5; figure 5; paragraph (00401); a first light source mounted to the housing assembly in the internal space (a blue light source 4A mounted to the box housing in the internal space as to be above solar cell 2 as shown in figure 5; figure 5; paragraphs (0046] & [00531); a second light source mounted to the housing assembly in the internal space (green light source 4B mounted to the box housing in the internal space as to be above solar cell 2 as shown in figure 5; figure 5; paragraphs [0046] & [0053)); a reflector in the internal space of the housing assembly (reflector 4D in the internal space of the box housing; figure 5; paragraph (0053]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the illumination unit of Hashimoto to include the a housing assembly that defines an internal space; a first light source mounted to the housing assembly in the internal space; a second light source mounted to the housing assembly in the internal space; a reflector in the internal space of the housing assembly, as taught by Shimadzu, in order to provide typical mounting in optical systems for steadying beams, protecting optical 
The illumination unit wherein the reflective surface is disposed along a reflector plane, the reflector plane and the first axis defining a first angle that is less than about 90 degrees (paragraph. 0059, 0061).
The illumination unit wherein the first angle is between 15 degrees and 75 degrees (paragraph. 0059, 0061).
The illumination unit wherein the first axis and the second axis intersect to define an angle that is between 45 degree and 135 degrees (paragraph. 0059, 0061).
The illumination unit wherein first light source and the second light source lie in a common plane that includes the first axis (paragraph. 0063-0064).
The illumination unit further comprising: a reflector positioned adjacent to the second light source opposite the reflector (paragraph. 0059-0060).
The illumination unit further comprising: a light sensor positioned proximate the first light source and configured to monitor the intensity of the first light signal emitted from the first light source (paragraph. 0077, 0079).
The illumination unit further comprising: wherein the aperture is an elliptical aperture and the reflective surface is angled such that light traveling from the first light source though the aperture creates a circular beam of light (paragraph. 0068, 0140-0141).
The illumination unit further comprising: a lens positioned in the housing assembly on the first axis opposite the reflector (paragraph. 0060, 0068).
.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Shimadzu Corp and further in view of Coleman et al (US 20080094854 A1) (herein after Coleman).

As per claim 2, Hashimoto in view of Shimadzu discloses the illumination unit. Hashimoto and Shimadzu fail to disclose wherein the first light source is a light emitting diode. However, Coleman discloses wherein the first light source is a light emitting diode (first light source is a LED; paragraphs [0091) & (0092); claim 6 of Coleman). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the illumination unit of Hashimoto to include the wherein the first light source is a light emitting diode, as taught by Coleman, in order to provide volumetric anisotropic scattering region and increase luminance uniformity (Coleman; paragraph (00721).
As per claim 3, Hashimoto in view of Shimadzu discloses the illumination unit.
Hashimoto and Shimadzu fail to disclose wherein the second light source is a neon lamp. However, Coleman discloses wherein the second light source is a neon lamp (second light source is a neon lamp; paragraphs (0091] & [0092]; claim 6 of Coleman]). It would have been obvious to one of ordinary skill in the art, at the time the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886